IN THE UNITED STATES DISTRICT COURT ctor!

FOR THE EASTERN DISTRICT OF NORTH CAROLINA Reo
WESTERN DIVISION ‘{
NO. 5:14-CR-00128-1H dee

UNITED STATES OF AMERICA

CLEO BRIAN AUTRY
ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the
defendant on October 6, 2014, and the defendant’s guilty plea to offenses in violation
of 18 U.S.C. §§ 371, 641 and 2, the Court finds that the following property is hereby
forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C); to wit, $40,000.00, which represents
proceeds that the defendant personally obtained directly or indirectly as a result of
the said offenses, and for which the United States may forfeit substitute assets
pursuant to 21 U.S.C. § 853(p);

It is hereby ORDERED, ADJUDGED and DECREED:

1. That pursuant to 18 U.S.C. § 981(a)(1)(C), the defendant shall forfeit the
$40,000.00 to the United States as property constituting or derived from proceeds
obtained, directly or indirectly, as a result of the said offenses.

2. That pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure,
the United States may move to amend this Order at any time to substitute specific

property to satisfy this Order of Forfeiture in whole or in part.

 
  
3. That any and all forfeited funds shall be deposited by the U.S. Department
of Justice or the U.S. Department of the Treasury, as soon as located or recovered,
into the U.S. Department of Justice’s Assets Forfeiture Fund or the U.S. Department
of the Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and
21 U.S.C. § 881(e).

4, That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be
final as to the defendant upon entry.

SO ORDERED, this 9th day of July, 2019.

hoses

MALCOLM J/ HOWARD
Senior United States Distfict Judge
